Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-18-00725-CV

                                               Ebony JONES,
                                                 Appellant

                                                       v.

                                 DSRE CENTEX PARTNERS, LLC,
                                          Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2018CV03487
                             Honorable Karen Crouch, Judge Presiding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 10, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant Ebony Jones filed a pro se notice of appeal from a September 28, 2018 judgment.

Appellant’s brief was originally due December 31, 2018, but was not filed. We ordered appellant

to file her brief in this court on or before January 18, 2019, or we would dismiss the appeal for

want of prosecution. On January 18, 2019, appellant filed her brief. However, by order dated

January 24, 2019, we struck appellant’s brief because it failed to comply with numerous provisions


1
 The Honorable J. Frank Davis is the presiding judge of County Court at Law No. 10, Bexar County, Texas. However,
the judgment in this case was signed by the Honorable Karen Crouch, former presiding judge of County Court at Law
No. 10, Bexar County, Texas.
                                                                                     04-18-00725-CV


of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4, 9.5, 38.1. We ordered

appellant to file an amended brief on or before February 25, 2019. Neither the amended brief nor

a motion for extension of time was filed. Accordingly, on March 7, 2018, we ordered appellant to

file, not later than March 18, 2019, appellant’s amended brief and a written response reasonably

explaining her failure to timely file the brief. We advised appellant that if she failed to file the

brief and the response as ordered, we would dismiss the appeal for want of prosecution. See id. R.

38.8(a). Appellant has filed neither the amended brief nor the written response.

       We therefore order this appeal dismissed for want of prosecution. We further order that no

costs be assessed against appellant because she is indigent.

                                                 PER CURIAM




                                                -2-